OPINION
McKEE, Circuit Judge.
The owners of a rental property in the City of Chester, Pennsylvania brought this civil rights action against the defendants claiming that the defendants had violated the owners’ civil rights in attempting to enforce various health, fire and safety ordinances. The district court granted summary judgment in favor of the defendants and dismissed the suit. This appeal followed. Our review of the district court’s grant of summary judgment is plenary. *532Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir.2001).
Inasmuch as the district court (Hutton, J.) has already set forth the factual and procedural history of this case, it is not necessary to repeat that history here. See O’Hanlon et al. v. City of Chester et al, No. 00-664, 2002 WL 501138 (E.D.Pa. Mar. 27, 2002). The district court carefully and completely explained its reasons for granting summary judgment to the defendants in its thoughtful Memorandum Opinion and Order. We will affirm the district court substantially for the reasons set forth in that Memorandum Opinion.